 NATIONAL BROADCASTING COMPANY, INC.587NATIONAL BROADCASTING COMPANY, INC., COLUMBIABROADCASTING SYSTEM, INC., AMERICAN BROADCAST-ING COMPANY, INC.,1andTELEVISIONWRITERSOFAMERICA,LPetitionerNATIONAL BROADCASTING COMPANY, INC., COLUMBIABROADCASTING SYSTEM, INC., AMERICAN BROADCAST-INGCOMPANY, INC.andTELEVISIONWRITERS OFAMERICA,PetitionerAMERICAN BROADCASTING COMPANY, INC., COLUMBIABROADCASTING SYSTEM, INC., NATIONAL BROADCAST-ING COMPANY, INC.andAUTHOR'S LEAGUE OF AMER-ICA, 9 PetitionerMcCADDEN CORPORATION'andTELEVISION WRITERS OFAMERICA,Petitioner.Cases Nos.21-RC-2782, 21-RC-2791,21-RC-2872, and 21-RC-2849. April 30, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c)of the National Labor Relations Act, a consolidated hearingswas held before Norman H. Greer, hearing officer. Thehearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds:`1.The Employersare engagedin commerce within themeaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employers. ALA intervened on behalfof itself and the Screen Writers Guild in each of the casesbrought by TWA, and TWA intervened in the case brought byALA.3.A question affectingcommerce existsconcerning therepresentationofemployees of the Employers within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.ALA, as Intervenor in Cases Nos. 21-RC-2782 and 21-RC-2791, and the Employers named therein contend that there isa validly executed contract between ALA and the Employersof September 24, 1952, which constitutes a bar to any electionat this time in the unit covered by the contract.' However,1 Herein referred to asNBC, CBS, and ABC, respectively,and as the Networks,collec-tively.The name of each appears as amended at the hearing.2Herein referredto as TWA.3 Herein referredto as ALA. ALA filed itspetition on behalf of itself and the Screen WritersGuild.4Herein calledMcCadden.The name appearsas amendedat the hearing.`Case No.21-RC-2847, whichwas heard togetherwith the abovecases, was severed fromthem by the Board and was remanded for further hearing.6 The request for oral argumentby ALA, NBC, CBS, and ABC is herebydenied, as therecord and briefs of the parties adequately present the issues and positions of the parties.7 ALA took thefurther positionthat if thecontract were found to be a bar,itwould notdesire that an election be held pursuantto thispetitionin Case No. 21-RC-2872.104 NLRB No. 72. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDwe find that this contract is not a bar because its purportedeffective date,October 16,1952,occurred after October 10,1952, the date of filing of the petition in Case No.21-RC-2782and the date of the claim to representation in Case No. 21.-RC-2791, which was followed within 10 days thereafter by thefiling of the petition in that case.94.Theappropriate units:a.TheNetworks unit(Cases Nos.21-RC-2782, 2791,and 2872)The Networks own and operate a number of television broad-casting stations throughout the country,including three in theLos Angeles area. All these stations broadcastprograms whicheither"originate"locally," or originate elsewhere(princi-pally in NewYork City,Chicago, or Los Angeles)and aretransmitted to the local station from the point of origin,Other independent stations also broadcast some of the programsoriginating on a Networks station.Some of the programsoriginated by the Networks are produced by them, others areproduced by independent producers,sponsors, or advertisingagencies.The place of production of a program does notalways correspond to the place of its origin,Programs which are carried simultaneously by the originatingstation and one or more additional stations are called "net-work programs." "Syndicated programs," which are usuallyon film, although designed to be broadcast over more than onestation, are not carried simultaneously by such stations butare broadcast by one station at a time.In Cases Nos. 21-RC-2782 and 21-RC-2791,TWA seeks aunit of free-lance television writers employed by the Networksfor television programs, live or film, produced in Los AngelesCounty, California,regardless of the place of origin of suchprograms. ALA and the Networks contend that this unit isinappropriate and the Networks agree withALA thatthe unitsoughtby ALAin Case No. 21-RC-2872 is appropriate. Thisunit would include free-lance writers and composers who areemployed by the Networks or by advertising agencies princi-pally in the writing of literary material or the composition oforiginalmusicalmaterial for network television programsbroadcast by the Networks originating in New York,Chicago,or Los Angeles,and for all syndicated programs regardlessof the point of origin which are broadcast by the Networksstations. The Networks also contend,contrary to TWA, thatif a local unit is found appropriate,it should include free-lance.21-RC-2782, the Networks advised ALA that,in view of the filing of the petition,they would not give effect to the contract, and no effecthas been given thereto by the parties.Desoto Creamery and Produce Company, 94 NLRB 1627, and Mississippi LimeCompany of Missouri,71 NLRB 472,and cases cited therein.We find it unnecessary to con-sider other arguments advanced by TWA in support of its position that the contract is nota bar.10 I.e., are initially put on the air by the local Networks station. NATIONAL BROADCASTING COMPANY, INC.589writers for all seven televisionstationsinLos Angeles.Both Petitioners and the Networks would exclude from theunit staff writers and composers and any other writers andcomposerswho do not fall within the agreed definition of free-lance writers and composers.",The following are the principalissuesraised by the unitpositions of the parties:(1)Whether a local Los Angeles unit or a nationwide unitis appropriate in this case.(2)Whether free-lance writers who write for all telecastsor only those writing for network and syndicated shows shouldbe included in the appropriate unit.(3)Whether the unit should be confined to employees of theNetworks or should include employees of advertisingagenciesas well.(4)Whether the unit should include writers only or writersand composers.All parties are agreed that in whatever way these issuesare resolved, no distinction should be made between writersemployed for live, film, or kinescope shows.(1)ALA and the Networks contend that a nationwide, ratherthana local, unit is appropriate because the Networks'operations are integrated, with centralized control over nation-wide operations, including labor relations, in New York;collective bargaining in the industry has been nationwide; theskills, techniques, and working conditions of the employeessought are unaffected by their geographical location; there isconsiderable movement of these employees from one area toanother.On the other hand, TWA contends that a unit of theNetworks' free-lance writers who write for programs pro-duced in Los Angeles County is appropriate because writersmust live and work in the areas where their shows are pro-duced; there are very few temporary transfers of writersfrom one geographicalareato another; markets and writer-agentrelationships vary regionally; there is wide geographicalseparationbetween New York, Chicago, and Los Angeles, theprincipal locations from which the Networks' broadcasts orig-inate;' collective-bargaining history forwriters has beenregional;the localstationsof the Networks in Los Angeleshave local autonomy.-There is substantialintegrationin the operations of thesystem of each network. The record reveals that the principaloffices of each network, which are located in New York City,exerciseclose control over alloperations,including those"The free-lance writers are defined by the parties as follows: "A free-lance writer is onewho is employed by the company under an express oral or written contract to render writingservices in the creation and/or preparation of material for a specific program or programseries, and as to whom the company has a contractual right to direct the performance ofpersonal services by said writer in making revisions,modifications or changes in suchmaterial. As distinguished from a staff writer,the free-lance writer cannot be assigned toany writing services not covered by his individual contract of employment;the staff writermay be assigned to any writing services or any program or programs,in the sole discretionof the company."Free-lance composers,sought by ALA, are composers who render theirservices in a similar fashion. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Los Angeles. Program budgets and other financialmattersrequire approval from New York. All music for broadcastmust be cleared with New York. Program continuity policies,which establish standards of good taste for television pro-grams, are determined in New York, and localstations mustconform therewith. Local labor matters may be negotiated atthe local level, but field attorneys and negotiators are boundby policies and instructions established in New York, and allagreementsmust be approved by New York. All agreementscovering free-lance employees on network programs, includingthe October 1952 writers' contract, have been negotiated andexecuted in New York.Moreover, that contract, which is the only contract evernegotiated for the employees sought in the present cases,embraced a nationwide, multiemployer unit. A number of othercollective-bargainingagreementswere introduced at the hear-ingcovering other types of free-lance employees in theradio and television industry on a national, multiemployerbasis. Thus, free-lance television "talent" employees (whichincludes actors, disc jockeys,an'iouncers,sports announcers,and other television performers of all kinds, except musicians,employed on all live network television programs originatinginNew York, Chicago, and Los Angeles) have been coveredby national, multiemployercontractswith the Networks andothers since November 1950. Such a unit was found appropriateby the Board." Free-lance television directors employedby the Networks on network programs originating in NewYork and Los Angeles are covered by a contract extendinguntil March 31, 1954.Free-lance writers in radio are covered by two multi-employer collective-bargainingagreements,one of whichembraces in a nationwide unit such writers employed, by theNetworks and the Mutual Broadcasting System. Other national,multiemployer contracts cover free-lance radioartists em-ployed by the Networks on network shows and free-lanceradio directors employed on live AM radio network broad-casts. 11The only evidence adduced of local bargaining in the industryrelated to a multiemployeragreementcovering free-lanceperformers employed on local live shows by the 7 LosAngeles televisionstations,,including the 3 owned by theNetworks,u and an agreement covering free-lance writersof a group of independent television film producers operatingin the Hollywoodarea,which wasin process of negotiationat the time of thehearing.15However, there was no evidence12 American Broadcasting Company, Inc. et al.,96 NLRB 815.13 There are other national bargaining agreements in radio and television covering em-ployees other than free-lance employees.14 There was no evidence that any of the other four stations employ free-lance'writers.15 No one seeks in these cases to represent free-lance writers employed by any independenttelevision film producers. NATIONAL BROADCASTING COMPANY, INC.591of any local bargaining history for the specific unit of em-ployees soughtby TWA. 16A number of writers were called by both Petitioners totestifywith respect to their working conditions.There waspracticallyunanimous agreement among them that theirtechniques and skills were the same regardless of the placewhere they were writing or the place of production or originof the program.While the presence of the writer is usuallydesired at the place of production for the purpose of makingscript changes and revisions found necessary by the produceror director,the place of production may be changed temporarily,in which case the writers may be required to accompany theshow to the new place of production.Most writers testifiedthat working conditions were generally the same, regardlessofwhere they wrote or the place of production of what theywrote.The only substantial differences cited were in marketconditions between NewYork,Chicago, and Los Angeles andin the relationship between writers and agents.i'The recordshows that there has been considerable movement around thecountry by the writers,which is attributable, at least inpart, to the transitory nature of the employment relationshipsbetween free-lance writers and their employers.Typically,many writers work for employers on an individual showbasis,"'and they may work for a number of employers in anumber of locations over a period of years.,LInview of the integration and centralized control of theNetworks' operations,the similarity of the skills,techniques,and duties of the writers sought,the degree of mobility of thewriters, and the extensive collective-bargaining history on asystemwide,multiemployer basis, for other free-lance em-ployees in the industry and for similar employees in radio,we find that the Los Angeles unit sought byTWA isinappro-priate because too limited in scope and that a systemwide,multierriployer unit is appropriate.'9(2)'AL)V'and the Networks would include in the unit onlyfree-lance writers employed on network and syndicated pro-grams, while TWA would includefree-lance writers employedon local programs as well. mAs already stated,network andsyndicated programs are broadcast by more than one station,the broadcasts being simultaneous in the case of networkis TWA contends that the existence of two regional administrative councils, one coveringwriters east, and the other west,of the Mississippi River, establishedby ALA'indicatesnahistory of regional bargaining and an admission of the inappropriateness of a national Unit.it Itwas suggested that the difference might be a result of local laws governing suchrelationship.i8 However,notallfree-lancewriters are employed on this basis.Some work undercontracts,typically of 13 weeks' duration or a multiple thereof, with options for renewal.Contracts of this type are found generallyamong writersworking on comedy and varietyshows involving a particular star performer or set of star performers and serial programsinvolving a constant set of characters and a continuing story line.is in view of our decision below to exclude composers from the unit, it is unnecessary toconsider them in this discussion.m TWA'took thisposition with respect to the unit confined to Los Angeles which it sought.Itdid not state its position with respect to this issue in the event that a systemwide unit isfound appropriate. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDprograms. Local programs are broadcast only by the originatingstation, and' are not relayed to or repeated by other stations.Systemwide collective-bargainingagreementsin the industryfor free-lance employees and the October 1952 "agreement"covering free-lance writers have been limited in their coverageto employment on network and syndicated broadcasts only. Inany event, there is no evidence in the record that any of theNetworks at the present time employ any free-lance writerson local programs. Accordingly, we will not at this time passon the question of the inclusion of such writers in the unit,but shall limit the unit to writers for network and syndicatedprograms.(3)ALA and the Networks take the position that the appro-priate unit should include free-lance writers employed byunnamed advertising agenciesas well asthose employed bythe Networks, themselves. TWA contended that the unit shouldbe limited to employees of the Networks but stated in itsbrief, "However TWA does not hold strongly to this positionand should the Board find it appropriate to include advertisingagenciesin the unit, TWA will accept that position."ALA and the Employers contend that the circumstances inthe present proceeding are similar to those in American Broad-casting Company, Inc., et al.,n in which the Networks, amongothers,werenamed as parties. In that case a majority of theBoard found appropriate a unit of "all persons employed astalent onall live network television programs originating inNew York, Chicago, and Los Angeles, and broadcast over thenetwork facilities of the Employers." As the dissent in thatcase pointed out, the unit included the entire pool of free-lancetalent employed by the broadcasting networks, advertisingagencies,sponsors, and independent package producers. Inthe instantcase,although the unit description in the petitionof ALA would have similar broad coverage, ALA stated at thehearing thatitseeksemployees only of the Networks and ofadvertisingagencies.The record indicates that there is a pool of free-lancewriters who are employed by all the television networks,advertisingagencies,and independent producers for assign-ments of varying duration. There is no collective-bargaininghistory for free-lance writers in television other than theabortive contract between ALA and the Networks urged bythem hereinas a bar. tt While representativesof advertisingagenciesattendedthe negotiating sessionsculminating in thiscontract,the agencieswere not made parties to the contract,but provisionwas made inthe contract for letters of adherenceto be signed by individualagenciesdesiring to abide by itsterms." It would appear therefore that free-lance writersemployed by advertisingagenciesfor television shows have notn 96 NLRB 815.At the timeof thehearing. an agreement was being concluded covering free-lance writersemployed by a group of independent television film producersin the LosAngeles area, notinvolved in these cases.:s Thereis no evidencethatany agencies have as yet signed lettersof adherence. NATIONAL BROADCASTING COMPANY, INC.593been bargained for as part of a unit including other free-lancetelevisionwriters.The absence of such bargaining historydistinguishes this case from the American Broadcastingcase."Accordingly, we will not include free-lance writers employedby advertisingagenciesin the unit. As it appears that noparty seeks the inclusion of free-lance writers employed bysponsorsand other independent package producers, we willalso exclude such writers from the unit.(4)ALA and the Employers, contrary to TWA, would includefree-lance composers who compose original music for use onnetwork television broadcasts. They contend that constantcollaboration 'is required between such composers and the pro-gram writersto insure proper integration of music and script,whichmakes it imperative that the conditions of their em-ployment be similar, and that each should have identicalresidual rights in the material they compose and write. TWAcontends that thereisno greatercommunity of interestbetween composers and writers than between writers andactors,who are separately represented, and that the skills andtechniques of composers differ to a large degree from those ofwriters.Examination of prior bargaining history reveals that thetwo agreements covering free-lance writers in the radio fielddo not provide for inclusion of free-lance composers in thecontract units and, apart from the recent abortiveagreementbetween ALA and the three Networks, which includes suchcomposers in the same contract unit with free-lance writers,there was no evidence of any bargaining history for composers,either in radio or television.In view of the dissimilarity in the training and skills ofcomposers and writers, and in view of the bargaining historydescribed above, we find that the composers lack sufficientcommunity of interest with the writers to warrant theirinclusion in the same unit with the writers, and we will excludethem. Asno one seeksto represent them separately, we willnot set up a separate unit of composers at this time.Accordingly, we find that the following unit of employees ofthe three Networks is appropriate for purposes of collectivebargaining within Section 9 (b) of the Act:All free-lance writers who are employed by NBC, CBS, andABC for the principal purpose of rendering services in thewriting of literary material for network television programsoriginating in New York, Chicago, or Los Angeles or for pro-grams broadcast on a syndicated basis, excluding such writersemployed by advertisingagencies,by independent televisionproducers, and by sponsors, writers who sell or license rightsof use or ownership of literary material without contracting tou See Scripps-Howard Radio,Inc., 100 NLRB 293, where the Board refused to include, in aunit of talent employed on television programs broadcast by the employer's station, em-ployees of sponsors or advertising agencies.In distinguishing the American Broadcasting case,the Board majority indicated that in that case the Board had relied on a history of bargainingin the radio and television industry for a unit comprising free-lance talent employed byadvertising agencies as well asby the Networks. There isno evidence of a comparable bargain-ing history for free-lance writers in television or radio. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDperform personal services in making revisions,modifications,or changes in such material under the direction of the Em-ployers, staff writers, and supervisors within the meaning of theAct.P^-b.McCadden unit(Case No.21-RC-2849)In Case No. 21-RC-2849, TWA seeks a unit of writers2s em-ployed by McCadden in the preparation and presentation oftelevision shows and programs produced by McCadden. ALAcontends that this unit is inappropriate and that a multi-employer unit of writers employed by television film pro-ducers is alone appropriate.MeCadden contends that any unitfound appropriate for these employees should be limited tothe Los Angeles region.McCadden produces the Burns and Allen show and employswriters for this purpose. It has never bargained collectivelyconcerning writers and has never bargained collectively with itsemployees as part of any multiemployer group. Accordingly;we find a single-employer unit appropriate.One writer,William Burns, isTa brother of George Burns,star of the Burns and Allen show. He receives separate treat-ment from the other writers by the Employer and the partieswould exclude him from the unit.Accordingly,we will excludehim from thg unit.We find that the following unit is appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of the Act:Allwriters employed by the Employer in the preparationand presentation of television shows and programs producedby the Employer,excluding William Burns and supervisors asdefined in the Act.5.Eligibilityquestionsa.TheNetworks EasesAll of the pdrties were agreed that,in view of the transitorynature of the employment relations between the Networks andthe writers, the usual eligibility period for employees votingin a Board election should not be adopted in the instant case.However, they did not agree as to what the appropriate eligi-bility period should be: AL-A, NBC, CBS, and ABC contend thatallemployees employed at any time from January 1, 1951,through the date of the direction of election should be eligibleto vote. TWA contends that any writer employed during the 6-month period preceding the direction of election should befound eligible to vote.The available evidenceas tofrequency of employment ofwriters in the industry indicates that adoption of the usualeligibility period would probably render ineligible the vastmajority of the employees in the unit which we have found25Not limitedto free-lance writers. NATIONAL BROADCASTING COMPANY. INC.595appropriate. The length of the employment relationship betweenwriters and employers varies widely within the industry. Somewriters have been employed on a single programon a continuousbasis, particularly on comedyshows featuringa fixed star orgroup ofstars.Others are employed to work on a script usedonly in a single broadcast. This seems to be common indramaticprograms.Writers also may frequently write forothermedia besides television, such as radio,movies,stage,or they may write shortstoriesand novels for publi-cation, so that they do not rely entirely on any one mediumfor their livelihood. Such writers, while falling within theunit description in this case, may not write for televisionover fairly long intervals of time whileengaged inother work.While no accurate statistics were furnished at the hearing,ALA presentedsome figuresfrom its own files in supportof the adoption of a longer eligibility period proposed by it,which indicate that a total of 910 individualwriters weregiven 1 or more credits m in 1951 and 1952. Of these, 28 per-cent received credits in 1951 only, the remaining 72 percentreceiving at least 1 credit in 1952. There was evidence that40 to 60 percent of all writers receiving credits during the2-year period wrote only 1 script during 1951 and 1952.Adoption of the period urged by ALA and the Networks wouldrender eligible a number of writers (28 percent of the total)who, sofar asappears from the record, had not been employedin the unit for periods varying from 12 to 24 months before thedate of the hearing on the instant petitions. We do not believethat such writers have a sufficient interest in the selection ofa representative to warrant their participation in the electionsdirected herein. On the other hand, there is insufficient basisin the record for appraising the reasonableness of the 6-monthperiod proposed by TWA. The available data would indicate,however, that the adoption of a 1-year eligibility period willinsure participation in the elections by a representative num-ber of writers having a substantial interest in the selection ofa bargaining representative. Accordingly, all persons in theNetworks unit who were employed during the 12-month periodimmediately preceding the date of this Decision and Directionof Elections will be permitted to vote in the elections directedherein.nb.McCadden caseALA urges a 2-year eligibility period in the McCadden case.TWA contends for a 4- to 6-month period. It appears from thet$ Each "credit"represents a script of the writer used on a network broadcast during thestated period.While the factthat a writer receives credit for a script in a given year doesnot necessarily mean that he worked on thescript during thatyear,we take these figures asfairly indicativeof employment during the years cited.zr At the hearing. TWA proposedthat if a period longer than 6 months be found appro-priate,eligibility should be conditioned upon the writing of 2 or more scripts during suchperiod.As the recordindicatesthatadoptionof thisproposal might well result in renderingineligiblea majority of those in the unit, we find thewritingof 1 script during the eligibilityperiod sufficient. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord that the writers of the Burns and Allen show of McCaddenare employed steadily for a series of shows. There is noevidence that McCadden draws from a general writers' pool.Accordingly, we will adopt the normal eligibility period for theemployees of McCadden, and all persons will be eligible tovote who were employed during the payroll period immediatelypreceding the date of the direction of elections herein, includingemployeeswho did not work because they were ill or onvacation or temporarily laid off.[Text of Direction of Elections omitted from publication.]CARBOLOY DEPARTMENT OF GENERAL ELECTRIC COM-PANYandINTERNATIONALUNION,UNITEDAUTO-MOBILE, AIRCRAFT, AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA (UAW-CIO),PetitionerandLOCALUNION 107, INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, AFL,Petitioner.Cases Nos.7-RC-2009and 7-RC-2016. April 30, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNationalLaborRelationsAct, hearings were held beforeHerbert C. Kane and Emil C. Farkas, hearing officers. Thehearing officers' rulings made at the hearings are free fromprejudicialerrorand are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Emplo er within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Carboloyisa departmentof General Electric, a NewYork corporation,, and is engaged in the manufacture of cemented'After the hearing in Case No.7-RC- 2009,the IBEW filed its petitionin Case No. 7-RC-2016 and moved to reopen CaseNo. 7-RC-2009. The Boardthen ordered the two casesconsolidated and the proceedingremandedto the Seventh Region for further hearing. TheUAW and theEmployer moved to dismissthe IBEW'spetition on the grounds that they werenot served with notice of the IBEW's request to reopen CaseNo. 7-RC-2009.The recorddiscloses that none of the parties was in any way prejudiced by the procedure or lackedopportunity to introduce evidence bearing on all the issues raised herein.Further, it hasbeen determined by the Board that the IBEW had a representativeshowingof interest at thetime of the hearing in Case No.7-RC-2009.Accordingly,we find without merit the conten-tion that due process was denied,and shall denythe motionto dismiss.See Pacific MetalsCompany. Ltd., 91 NLRB 696; Orkin Termite Company,Inc., et al., 79 NLRB 935.104 NLRB No. 75.